Per Curiam.
The defendant has appealed from a judgment granting the plaintiff, his wife, a legal separation on the ground of intolerable cruelty and awarding her custody of and support for two of their three minor children and alimony. The defendant seeks to substitute 181 paragraphs of his oversized 305-paragraph draft finding for 52 of the 166 paragraphs of facts found by the court. In effect, he is attempting to retry the case on appeal. This practice has been repeatedly discouraged. Ball v. Branford, 142 Conn. 13, 15, 110 A.2d 459. The minor corrections to which he is entitled will not change the result. Aetna Casualty & Surety Co. v. Murray, 145 Conn. 427, 429, 143 A.2d 646.
There is no error.